— Order and judgment reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The learned Special Term was without power to make the order appealed from. Upon the death of the sole defendant, this action abated and could be revived and continued only upon the substitution of her successors in interest as defendants. Until such substitution was made, no proceedings in the action could be taken by either party, and the respondent’s attorney ceased to be her attorney upon her death, and was without authority to make the motion to dismiss. (Wilson v. Harter, 57 App. Div. 484.) Furthermore, the administratrix of the deceased defendant has no interest in her real property and no standing to cake any proceedings in the action. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur.